 
 
I 
111th CONGRESS
1st Session
H. R. 4087 
IN THE HOUSE OF REPRESENTATIVES 
 
November 17, 2009 
Mr. Nunes (for himself, Mr. Conaway, and Mr. Rehberg) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend temporarily the suspension of duty on nylon woolpacks used to package wool. 
 
 
1.Nylon woolpacks used to package wool 
(a)In generalHeading 9902.24.12 of the Harmonized Tariff Schedule of the United States (relating to nylon woolpacks used to package wool) is amended by striking the date in the effective period column and inserting 12/31/2011. 
(b)Effective dateThe amendment made by subsection (a) applies to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
